Citation Nr: 1507542	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory/lung disorder, to include as secondary to posttraumatic stress disorder (PTSD).

2.  What evaluation is warranted for bilateral hearing loss from June 10, 2010?


REPRESENTATION

Appellant represented by:	National Association of County Veteran Services Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania that denied entitlement to service connection for a respiratory disorder, claimed as breathing problems, and a July 2010 rating decision that granted entitlement to service connection for bilateral hearing loss, effective from November 26, 2008, and assigned a noncompensable rating.  

The Veteran was afforded a hearing at the RO hearing in July 2010.  The transcript is of record.

In March 2012, October 2013 and June 2014, the Board remanded the issues of entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides, and as secondary to PTSD; and the question of what evaluation is warranted for hearing loss from June 10, 2010 for further development.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

It is unfortunate that this case has to be remanded yet again, however, the most recent November 2014 VA addendum that was sought to augment an inadequate September 2014 VA examination report and those prior thereto, is itself inadequate for adjudication purposes.  Thus, additional development is mandates prior to disposition of the appeal.  

As noted in the October 2013 remand, a November 2012 VA respiratory examination report stated only that PTSD was not the cause of the claimed lung condition.  The November 2012 VA physician merely offered cursory and conclusory responses that failed to provide the required clinical rationale for the findings offered.  The responses were not well-reasoned opinions addressing whether there is a relationship between the Veteran's lung disability and PTSD as well as his Agent Orange exposure.  Given that the probative value of a medical opinion comes from its reasoning, further development was required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

When the case was remanded in June 2014 to cure these deficiencies, in an examination in September 2014 and a November 2014 VA addendum, another VA examiner merely offered essentially the same conclusory response that PTSD and treatment for that disorder did not cause lung disease.  Alas, a well-reasoned opinion was not  provided in support of those findings, and the examiner did not address whether herbicide exposure was implicated in the development of a current lung disability, or whether a respiratory disorder was permanently aggravated by PTSD, as directed in the most recent Board and the RO's instructions.  Hence, the most recent VA examination report remains inadequate for adjudication purposes.  

Unfortunately, because neither the September 2014 report and the November 2014 addendum are not a model of clarity, it is unclear whether the examiner was attempting to support his finding by stating that there was no relationship between a current respiratory disorder and either service, PTSD, and/or herbicide exposure because the appellant does not currently have a respiratory disorder.  Assuming that to be the case, however, the Board must note that the law only requires that the appellant be diagnosed with a respiratory disorder at some point during the pendency of his claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Hence, because the appellant was found to have a pulmonary nodule as recently as April 2014, the Board cannot rely on that rationale.  

What is required in this case is a thorough review of the record and an opinion enhanced by the examiner's clinical expertise.  A summary statement is not sufficient.  There is simply not enough information addressing causation or lack thereof for an informed VA decision in this matter.  It must be understood that the Board is prohibited from making conclusions using on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Further, a remand by the Board confers on the appellant a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet.App. 268, 271 (1998).  The Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely executed.  As such, this case must be remanded once again for further development.  

Finally, in correspondence dated in December 2014, the representative notes that the Veteran had recently been issued hearing aids which indicated that his hearing was worse.  It was requested that this information be obtained for VA in reviewing the claim for a higher rating for service-connected hearing loss.  Unfortunately, the most recent VA clinical records date through April 2014.  As VA adjudicators have constructive possession of any additional VA records, the actual records must be retrieved and associated with the other evidence on file. Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA records dating from April 2014 to the present and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, provide a VA pulmonary specialist who has never treated or examined the appellant access to Virtual VA and VBMS files, as well as a copy of this remand.  After a thorough review of the record, the pulmonary specialist must opine with a well-reasoned supporting rationale:

a)  Whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran has a current respiratory disorder, including lung nodules, that are related to service to include inservice treatment for bronchitis in June 1967.   Why or why not?

b)  Whether it is at least as likely as not, i.e., is there a 50/50 chance that any current respiratory or lung disorder was aggravated (i.e., permanently worsened) by PTSD or by medical treatment prescribed for PTSD.  Why or why not? 

c)  Whether it is at least as likely as not, i.e., is there a 50/50 chance that any current respiratory or lung disorder is reasonably the result of presumed Agent Orange or herbicide exposure during active duty.  Why or why not? 

A complete and well-reasoned rationale must accompany each and every opinion offered.  The RO must ensure that the medical report fully complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

3.  After taking any further development deemed appropriate, readjudicate the issues.  If a benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

